                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

RAGHU SHASHANK ARRAMREDDY                            )
                                                     )
                       Plaintiff,                    )
v.                                                   )             JUDGMENT
                                                     )    CONSOLIDATED CIVIL ACTION
                                                     )      Master File No. 5:18-CV-210-FL
BB&T CORPORATION                                     )
                                                     )
                       Defendant.                    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, on
defendant’s motion for sanctions and dismissal.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 30, 2019, and for the reasons set forth more specifically therein, that defendant’s motion for
sanctions is granted and this case is dismissed with prejudice. The plaintiff shall have and recover
nothing from this action.

This Judgment Filed and Entered on May 30, 2019, and Copies To:
Jill S. Stricklin / Robin E. Shea (via CM/ECF Notice of Electronic Filing)
Raghu Shashank Arramreddy (via U.S. Mail) 3309 Cragburn Pl, Fayetteville, NC 28306


May 30, 2019                          PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
